                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 1:19-cv-20429-KMW

 COÖPERATIEVE RABOBANK U.A.,
 NEW YORK BRANCH, BROWN
 BROTHERS HARRIMAN & CO., BANK
 HAPOALIM B.M., MITSUBISHI
 INTERNATIONAL CORPORATION,
 ICBC STANDARD BANK PLC,
 TECHEMET METAL TRADING, LLC,
 WOODFOREST NATIONAL BANK and
 BANK LEUMI USA,

                  Plaintiffs,

 v.

 LINDSEY RUBIN,

        Defendant.
 ____________________________________/

                       DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

            Defendant Lindsey Rubin (“Defendant”), through undersigned counsel, files her Answer

and Affirmative Defenses to the Complaint [ECF 1] (the “Complaint”) filed by Plaintiffs

Coöperatieve Rabobank U.A., New York Branch, Brown Brothers Harriman & Co., Bank

Hapoalim B.M., Mitsubishi International Corporation, ICBC Standard Bank PLC, Techemet Metal

Trading, LLC, Woodforest National Bank and Bank Leumi USA (collectively, the “Plaintiffs”)

and states as follows:

            1.         Admitted as to the purported purpose of the Complaint; denied as to any factual

allegations.

                                                   Parties

            2.         Admitted.




00537619.DOCX 7
            3.    Without knowledge, therefore denied.

            4.    Without knowledge, therefore denied.

            5.    Without knowledge, therefore denied.

            6.    Without knowledge, therefore denied.

            7.    Without knowledge, therefore denied.

            8.    Without knowledge, therefore denied.

            9.    Without knowledge, therefore denied.

            10.   Without knowledge, therefore denied.

            11.   Admitted that Defendant is secretary and was a director of Republic; denied as to

remaining allegations.

            12.   Admitted.

                                       Jurisdiction and Venue

            13.   Without knowledge, therefore denied.

            14.   Admitted that this Court has personal jurisdiction over Defendant.

            15.   Admitted that Defendant resides in this jurisdiction; denied as to remaining

allegations.

                                         Factual Allegations

            16.   Admitted.

            17.   Admitted.

            18.   Admitted.

            19.   Admitted.

            20.   Admitted.

            21.   Without knowledge, therefore denied.



00537619.DOCX 7                                    2
            22.   Denied.

            23.   Admitted that Republic obtained loans; denied as to remaining allegations.

            24.   Without knowledge, therefore denied.

            25.   Without knowledge, therefore denied.

            26.   The referenced document speaks for itself. Without knowledge, therefore denied as

to any factual allegations.

            27.   Without knowledge, therefore denied.

            28.   Without knowledge, therefore denied.

            29.   Without knowledge, therefore denied.

            30.   Denied.

            31.   Denied.

            32.   Denied.

            33.   Denied.

            34.   As the transfer referred to in this paragraph is not the subject of the relief sought in

the Complaint, no response is required. To the extent a response is required, denied.

            35.   As the transfers referred to in this paragraph are not the subject of the relief sought

in the Complaint, no response is required. To the extent a response is required, denied.

            36.   Denied.

            37.   Denied.

            38.   Denied.

            39.   Denied.

            40.   Denied.




00537619.DOCX 7                                      3
                                                 COUNT I

                     (Actual Fraudulent Transfer Under Fla. Stat. § 726.105(1)(a))

            41.     Defendant re-alleges and incorporates by reference its responses to the allegations

contained in paragraphs 1 through 40 of the Complaint as though fully set forth herein.

            42.     This paragraph contains a recitation of Florida law to which no response is required.

To the extent a response is required, denied.

            43.     Denied.

            44.     Denied.

            45.     Denied, including all subparagraphs.

            46.     Denied.

                                                COUNT II

                  (Constructive Fraudulent Transfer Under Fla. Stat. § 726.105(1)(b))

            47.     Defendant re-alleges and incorporates by reference its responses to the allegations

contained in paragraphs 1 through 40 of the Complaint as though fully set forth herein.

            48.     This paragraph contains a recitation of Florida law to which no response is required.

To the extent a response is required, denied.

            49.     Denied.

            50.     Denied.

            51.     Denied.

            WHEREFORE, having answered the Complaint and raising the following affirmative

defenses thereto, Defendant respectfully requests the entry of judgment in her favor and an order

awarding her reasonable attorneys’ fees under any applicable agreement or law, including but not

limited to those recoverable as sanctions under Fed. R. Civ. P. 11.



00537619.DOCX 7                                       4
                                      AFFIRMATIVE DEFENSES

            Defendant asserts the following affirmative defenses to the Complaint and reserves the

right to assert additional affirmative defenses as discovery unfolds and additional defenses become

apparent:

                                  First Affirmative Defense – Standing

            The Plaintiffs lack standing to assert the causes of action set forth in the Complaint.

                  Second Affirmative Defense – Lack of Subject Matter Jurisdiction

            Because the Plaintiffs lack standing to assert the causes of action set forth in the Complaint,

the Court lacks subject matter jurisdiction over this case.

                                   Third Affirmative Defense – Laches

            Upon information and belief, the Plaintiffs had knowledge of all transfers referenced in the

Complaint at or near the time they were made. Plaintiffs failed to assert their rights notwithstanding

their knowledge of the transfers and an opportunity to initiate suit or otherwise assert the claims

alleged in the Complaint. Defendant, meanwhile, lacked knowledge that Plaintiffs would assert

the claims set forth in the Complaint and is injured and prejudiced as a result.

                                  Fourth Affirmative Defense – Waiver

            Upon information and belief, the Plaintiffs had knowledge of all transfers referenced in the

Complaint at or near the time they were made. Plaintiffs therefore had actual or constructive

knowledge of their rights to assert the claims set forth in the Complaint but intentionally chose not

to assert those rights notwithstanding that knowledge. Plaintiffs’ claims are therefore barred by

waiver.




00537619.DOCX 7                                       5
                                Fifth Affirmative Defense – Ratification

            Upon information and belief, the Plaintiffs had knowledge of all transfers referenced in the

Complaint at or near the time they were made. Plaintiffs, through their silence or inaction, ratified

the Debtors’ making of the alleged transfers to Defendant and are therefore estopped from bringing

the claims asserted in the Complaint.

                             Sixth Affirmative Defense – Statute of Repose

            Certain of the transfers that form the basis of Plaintiffs’ claims occurred outside the time

periods set forth by Fla. Stat. 726.110, notwithstanding any applicable tolling periods. Plaintiffs’

causes of action or portions thereof are therefore extinguished.


                                                 Respectfully submitted,

                                                 BAST AMRON LLP
                                                 Counsel for Lindsey Rubin
                                                 SunTrust International Center
                                                 One Southeast Third Avenue, Suite 1400
                                                 Miami, Florida 33131
                                                 Telephone: 305.379.7904
                                                 Facsimile: 305.379.7905
                                                 Email: bamron@bastamron.com
                                                 Email: zlaux@bastamron.com

                                                 By: /s/ Zakarij N. Laux
                                                    Brett M. Amron, Esq. (FBN 0148342)
                                                    Zakarij N. Laux, Esq. (FBN 93784)


                                     CERTIFICATE OF SERVICE
            I hereby certify that on this March 1, 2019, a true and correct copy of the foregoing was
served electronically via the Court’s CM/ECF system where available, on the parties registered to
receive electronic notification.
                                                 By: /s/ Zakarij N. Laux




00537619.DOCX 7                                      6
